PER CURIAM.
Francis Hernandez (“Hernandez”) appeals a Florida Unemployment Appeals Commission’s affirmance of an appeals referee’s decision ’denying Hernandez unemployment benefits. The basis for the denial of benefits was “misconduct” connected to work. See § 443.036(29), Fla. Stat. (2002). Accepting the findings of fact made by the appeals referee, we conclude although Hernandez’s tardiness in reporting to work on several occasions was “more than sufficient cause to justify his termination from his job, it clearly does not rise to the level of ‘misconduct’ necessary so as to deprive him of unemployment benefits.” See Santiago v. Home Depot USA, Inc., 716 So.2d 350 (Fla. 3d DCA 1998).
Accordingly, we reverse the order below.